DETAILED ACTION
In Applicant’s Response filed 7/17/2020, Applicant has amended claims 1 and 4; cancelled claim 3; and added new claims 12-14. Currently, claims 1-2 and 4-14 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/17/2020 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: the term “betadyne” is spelled incorrectly and should be revised to be “Betadine”.  
Appropriate correction is required.
The use of the term Betadine, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no disclosure in the specification of a “unitary” panel as recited in claim 4.

Claim Objections
Claims 1-2, 4, and 8-14 are objected to because of the following informalities requiring appropriate correction:
	In claim 1, lines 1-3 should be amended to recite: “…injury to of a user, the dressing comprising: a panel….”.
	In claim 1 line 6 “thickess” should be “thickness”.
	In claim 2 line 2: “panel” should be “slab”.
	In claim 4, lines 1-3 should be amended to recite: “…injury to of a user, the dressing comprising: a unitary panel….”.
	In claim 4 line 6 “thickess” should be “thickness”.
 	In claim 4 line 10: “panel” should be “slab”.

	In claim 4 line 12: “said annular portions” should be “said plurality of annular portions”.
	In claim 4 line 13: “opening” should be “cutout”.
	In claim 8, lines 2-3 should be amended to recite: “…barbs thereon configured to penetrate down into the foam…”.
	In claim 8 line 4: “wound” should be replaced with “burn or other injury to the skin” (in order to correspond to the language in independent claim 1).
	In claim 9, line 2 should be amended to recite: “wire ends that are barbed…”.
	In claim 10 line 3: “opening” should be “cutout”.
	In claim 11 line 1: “panel” should be “slab”.
	In claim 12, line 2 should be amended to recite: “…barbs thereon configured to penetrate down into the foam…”.
In claim 12 line 3: “panel” should be “slab”.
In claim 12 line 4: “wound” should be replaced with “burn or other injury to the skin” (in order to correspond to the language in independent claim 4).
In claim 13, line 2 should be amended to recite: “wire ends that are barbed…”.
In claim 14 line 2: “panel” should be “slab”.
In claim 14 line 3: “opening” should be “cutout”.
In claim 14 line 4: “panel” should be “slab”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 4 each include the phrase “means for”, satisfying the first prong of this analysis.  Further, the phrase “means for” is modified by the functional language “securing”, satisfying the second prong. Lastly, the claims only specify a means for securing the dressing without giving sufficient structure, material or acts for achieving this function. Thus, for claims 1 and 4, the phrase “means for securing” will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
11 contains the trademark/trade name Betadine.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific brand of povidone-iodine antiseptic and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Knerr (US 4972829) in view of Stapley et al (US 2009/0069737).
With respect to claim 1, Knerr discloses a wound dressing adapted for protecting a burn or other injury to the skin (col 3 lines 38-42) comprising:
a panel of a foam cushion material (foam base 10; foam is flexible and readily formable to be bent into contoured/compound shapes and thus is interpreted as being a “cushion” – col 2 lines 4-8)  having a central cutout where the foam cushion material is absent (inner region 20; fig 1; col 3 lines 49-52, 57-61) with a lower surface configured to be in contact with the skin (lower face 14; coated with adhesive for attachment to the skin – col 3 lines 62-64) and with an upper surface (upper face 12) adapted to be positioned away from the skin (face 12 is located on the side of foam base 10 adjacent to grill 30 as shown in fig 1 which is the side of foam base 10 facing away from the skin/wound during use as shown in figs 3 and 4), and with 
means for securing the dressing to the skin (lower face 14 is coated with adhesive for attachment to the skin – col 3 lines 62-64) with the dressing positioned so that the burn or other injury is centered within the central cutout (col 3 lines 49-52; wound 5 is shown in inner region 20 in figures 3 and 4); and
a protective cover (protective grill 30; col 2 lines 8-13) formed of a rigid mesh material (semirigid metal or plastic – col 2 lines 8-9; semirigid is interpreted as being at least partly “rigid”) open to flow of air therethrough (col 3 lines 40-42) and of sufficient length and width to span said central cutout (as shown in figs 3-4 and 7-8; col 2 lines 8-15; col 4 lines 11-18), and having edges thereof adapted to secure to edges of the panel at the upper surface thereof and out of contact with said burn or other injury (grill 30 is secured to foam base 10 by mechanical means – downwardly extending tines 32 are embedded into the upper face 12 of foam base 10 at the edges of foam base 10 – col 4 lines 26-40; fig 7-8; figs 3-4 show that grill 30 is positioned to be out of contact with wound 5).
	Knerr does not, however, explicitly disclose that the foam cushion material has a thickness of substantially a half inch to one inch.
Stapley, however, teaches a foam bandage (figures 1-2) having a central cut-out (pre-cut opening figures 1-2)  wherein the bandage will be 1 inch thick to eliminate contact to the wound and help to disperse pressure from the wound site (para [0016]). Thus, it would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have formed the foam material in the device of Knerr to have a thickness of about ½-1 inch as 
With respect to claim 8, Knerr in view of Stapley discloses the invention substantially as claimed (see rejection of claim 1) and Knerr also discloses that said protective cover (30) is formed as a cage of one or more strips of a rigid wire mesh material (grill 30 is made of metal or plastic wires arranged in a lattice – col 4 line 14; the metal/plastic is semirigid – col 2 lines 8-9; semirigid is interpreted as being at least partly rigid; illustrated as being a cage having multiple strips of wire mesh material in fig 7), having barbs thereon to penetrate down into the foam cushion material at edges of the panel of foam cushion material (tines 32 are interpreted as being “barbs” because they are sharp points as shown in fig 7 that penetrate through surface 12 of foam base 10 to become embedded as shown in fig 8; col 4 lines 26-40) to secure the protective cover in place over the wound (grill 30 is secured in place as shown in fig 8 and is positioned to extend over wound 5 as shown in figs 3 and 4).
With respect to claim 9, Knerr in view of Stapley discloses the invention substantially as claimed (see rejection of claim 1) and Knerr also discloses that said protective cover (30) is formed as a wire mesh (grill 30 is made of metal or plastic wires arranged in a lattice – col 4 line 14; the lattice configuration is interpreted to be a “mesh” pattern; fig 7), said mesh including wire ends barbed and adapted to be pushed into the upper surface of said foam cushion material and retained therein (tines 32 are located at the wire ends as shown in fig 7 and are interpreted as being “barbs” because they are sharp points as shown in fig 7 that penetrate through surface 12 of foam base 10 to become embedded as shown in fig 8 to retain grill 30 in place; col 4 lines 26-40).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Aali (US 2011/0034888) in view of Knerr (US 4972829).
With respect to claim 1, Aali discloses a wound dressing (wound shield shown in figures 1-2) for a burn or other injury to the skin (the wound shield “provides perimeter protection for a wound” – para [0062]) comprising 
a panel of a foam cushion material (frame 10 formed of polyurethane foam – para [0064]) having a central cutout where the foam material is absent (as shown in figure 1 the frame 10 is configured to provide an opening at the center where there is a void or absence of material) with a lower surface configured to be in contact with the skin (cutaneous surface 18 in contact with the skin – figs 1-2; para [0062]) and with an upper surface away from the skin (superficial surface 12 for engaging dressings – figs 1-2; para [0062] spaced apart from surface 18 as shown in figure 2 and since surface 18 is in contact with the skin, surface 12 therefore is located away from the skin) and with said foam cushion material of sufficient thickness to serve as a standoff from said burn or other injury (frame 10 has a height 39 that is selected to minimize inadvertent dressing to wound contact – para [0063]);
means for securing the dressing to the skin (adhesive 28 secures frame 10 to skin surrounding a wound – para [0062]) with the dressing positioned so that the burn or other injury is centered within the central cutout (interior side 16 of frame 10 faces a wound - para [0062]; “frame 10 completely circumscribes a wound as shown in figure 9” – para [0063]); and
a protective cover (para [0062] lines 15-16: adhesive 22 engages a cover to frame 10) formed of material that is open to flow of air therethrough (the dressing used in conjunction 
Aali does not, however, disclose that the cover is formed from a material that is of sufficient length and width to span said central cutout and having edges thereof adapted to secure to edges of the panel at the upper surface thereof or that the cover is formed of a rigid material.
Knerr teaches an analogous protective bandage for wounds that provides protection from physical trauma while simultaneously allowing maximum exposure to air, thereby enhancing the wound healing process (col 3 lines 38-42) wherein the bandage 1 comprises:
a panel of a foam cushion material (foam base 10; foam is flexible and readily formable to be bent into contoured/compound shapes and thus is interpreted as being a “cushion” – col 2 lines 4-8)  having a central cutout where the foam cushion material is absent (inner region 20; fig 1; col 3 lines 49-52, 57-61) with a lower surface configured to be in contact with the skin (lower face 14; coated with adhesive for attachment to the skin – col 3 lines 62-64) and with an upper surface (upper face 12) adapted to be positioned away from the skin (face 12 is located on the side of foam base 10 adjacent to grill 30 as shown in fig 1 which is the side of foam base 10 facing away from the skin/wound during use as shown in figs 3 and 4), and with 
means for securing the dressing to the skin (lower face 14 is coated with adhesive for attachment to the skin – col 3 lines 62-64) with the dressing positioned so that the burn or other injury is centered within the central cutout (col 3 lines 49-52; wound 5 is shown in inner region 20 in figures 3 and 4); and
a protective cover (protective grill 30; col 2 lines 8-13) formed of a rigid mesh material (semirigid metal or plastic – col 2 lines 8-9; semirigid is interpreted as being at least partly “rigid”) open to flow of air therethrough (col 3 lines 40-42) and of sufficient length and width to span said central cutout (as shown in figs 3-4 and 7-8; col 2 lines 8-15; col 4 lines 11-18), and having edges thereof adapted to secure to edges of the panel at the upper surface thereof and out of contact with said burn or other injury (grill 30 is secured to foam base 10 by mechanical means – downwardly extending tines 32 are embedded into the upper face 12 of foam base 10 at the edges of foam base 10 – col 4 lines 26-40; fig 7-8; figs 3-4 show that grill 30 is positioned to be out of contact with wound 5).
It would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have substituted the cover in Aali for a rigid protective cover that is of sufficient length and width to span said central cutout and having edges thereof adapted to secure to edges of the panel at the upper surface thereof as taught in Knerr in order to provide protection from physical trauma while simultaneously allowing maximum exposure to air, thereby enhancing the wound healing process (Knerr col 3 lines 38-42).


Claims 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aali (US 2011/0034888) in view of Stapley et al (US 2009/0069737) and further in view of Knerr (US 4972829).
With respect to claim 2, Aali in view of Stapley discloses the invention substantially as claimed (see rejection of claim 4) and Aali also discloses a protective cover secured to the panel of foam material over said central cutout (adhesive 22 is applied to superficial surface 12 to engage a dressing or cover to frame 10 – para [0062] line 15; it is inherent that a cover engaging surface 12 of frame 10 shown in figure 1 will extend over and across the opening formed at the center of the frame 10) wherein the cover is open to flow of air (the shield may include a selectable moisture vapor transmission rate – para [0064] which inherently indicates that the device is open to the flow of air in order to allow vapor transmission therethrough).
Knerr teaches an analogous protective bandage for wounds that provides protection from physical trauma while simultaneously allowing maximum exposure to air, thereby enhancing the wound healing process (col 3 lines 38-42) wherein the bandage 1 comprises:
a panel of a foam cushion material (foam base 10; foam is flexible and readily formable to be bent into contoured/compound shapes and thus is interpreted as being a “cushion” – col 2 lines 4-8)  having a central cutout where the foam cushion material is absent (inner region 20; fig 1; col 3 lines 49-52, 57-61) with a lower surface configured to be in contact with the skin (lower face 14; coated with adhesive for attachment to the skin – col 3 lines 62-64) and with an upper surface (upper face 12) adapted to be positioned away from the skin (face 12 is located on the side of foam base 10 adjacent to grill 30 as shown in fig 1 which is the side of 
means for securing the dressing to the skin (lower face 14 is coated with adhesive for attachment to the skin – col 3 lines 62-64) with the dressing positioned so that the burn or other injury is centered within the central cutout (col 3 lines 49-52; wound 5 is shown in inner region 20 in figures 3 and 4); and
a protective cover (protective grill 30; col 2 lines 8-13) formed of a rigid mesh material (semirigid metal or plastic – col 2 lines 8-9; semirigid is interpreted as being at least partly “rigid”) open to flow of air therethrough (col 3 lines 40-42) and of sufficient length and width to span said central cutout (as shown in figs 3-4 and 7-8; col 2 lines 8-15; col 4 lines 11-18), and having edges thereof adapted to secure to edges of the panel at the upper surface thereof and out of contact with said burn or other injury (grill 30 is secured to foam base 10 by mechanical means – downwardly extending tines 32 are embedded into the upper face 12 of foam base 10 at the edges of foam base 10 – col 4 lines 26-40; fig 7-8; figs 3-4 show that grill 30 is positioned to be out of contact with wound 5).
It would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have substituted the cover of the device of Aali in view of Stapley for a rigid protective cover of Knerr in order to provide protection from physical trauma while simultaneously allowing maximum exposure to air, thereby enhancing the wound healing process (Knerr col 3 lines 38-42).
claim 12, Aali in view of Stapley and further in view of Knerr discloses the invention substantially as claimed (see rejection of claim 2) and Knerr also discloses that said protective cover (30) is formed as a cage of one or more strips of a rigid wire mesh material (grill 30 is made of metal or plastic wires arranged in a lattice – col 4 line 14; the metal/plastic is semirigid – col 2 lines 8-9; semirigid is interpreted as being at least partly rigid; illustrated as being a cage having multiple strips of wire mesh material in fig 7), having barbs thereon to penetrate down into the foam cushion material at edges of the panel of foam cushion material (tines 32 are interpreted as being “barbs” because they are sharp points as shown in fig 7 that penetrate through surface 12 of foam base 10 to become embedded as shown in fig 8; col 4 lines 26-40) to secure the protective cover in place over the wound (grill 30 is secured in place as shown in fig 8 and is positioned to extend over wound 5 as shown in figs 3 and 4). It would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have formed the cover of the device of Aali in view of Stapley and further in view of Knerr as a cage of one or more strips of a rigid wire mesh material having barbs thereon to penetrate down into the foam cushion material at edges of the panel of foam cushion material  to secure the protective cover in place over the wound, as taught by Knerr, in order to provide protection from physical trauma while simultaneously allowing maximum exposure to air, thereby enhancing the wound healing process (Knerr col 3 lines 38-42).
With respect to claim 13, Aali in view of Stapley and further in view of Knerr discloses the invention substantially as claimed (see rejection of claim 2) and Knerr also discloses that said protective cover (30) is formed as a wire mesh (grill 30 is made of metal or plastic wires arranged in a lattice – col 4 line 14; the lattice configuration is interpreted to be a “mesh” .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aali (US 2011/0034888) in view of Stapley et al (US 2009/0069737).
With respect to claim 4, Aali discloses a wound dressing (wound shield shown in figures 1-2) for a burn or other injury to the skin (the wound shield “provides perimeter protection for a wound” – para [0062]) comprising 
a unitary panel formed as a slab of a foam cushion material (frame 10 formed of polyurethane foam – para [0064]; illustrated as being a one-piece, “unitary” structure in figure 1 and interpreted as being a “slab” because it is a thick rectangular piece of material as shown in fig 1) having a central cutout where the foam material is absent (as shown in figure 1 the frame 10 is configured to provide an opening at the center where there is a void or absence of 
means for securing the dressing to the skin (adhesive 28 secures frame 10 to skin surrounding a wound – para [0062]) with the dressing positioned so that the burn or other injury is centered within the central cutout (interior side 16 of frame 10 faces a wound - para [0062]; “frame 10 completely circumscribes a wound as shown in figure 9” – para [0063]); and
Aali does not, however, disclose in the embodiment of figure 1 that said panel of foam cushion material has a plurality of rings of perforations therein defining a plurality of annular portions surrounding said central cut-out to permit one or more of said annular portions of said foam cushion material to be removed to enlarge said central opening for custom sizing the wound dressing. 
Aali does, however, teach a different embodiment in figures 17-18 wherein the panel of foam material (frame 140) has a plurality of perforated rings surrounding the central cut-out to define a plurality of annular portion that are capable of being removed to enlarge the central opening for custom sizing of the dressing (the frame is composed of two or more internal layers 150 and 152 where layer 150 is removable to permit changing of one or more of the layers – para [0080-0081]; line where the layers 150/152 are separated is interpreted as a ring of 
Aali does not, however, explicitly disclose that the foam cushion material has a thickness of substantially a half inch to one inch.
Stapley, however, teaches a foam bandage (figures 1-2) having a central cut-out (pre-cut opening figures 1-2)  wherein the bandage will be 1 inch thick to eliminate contact to the wound and help to disperse pressure from the wound site (para [0016]). Thus, it would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have formed the foam material in the device of Knerr to have a thickness of about ½-1 inch as in Stapley in order to eliminate contact to the wound and help to disperse pressure from the wound site (para [0016]).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aali (US 2011/0034888) in view of Stapley et al (US 2009/0069737) and further in view of Antalek (US 2015/0290043).
With respect to claim 5, Aali in view of Stapley discloses the invention substantially as claimed (see rejection of claim 4) but Aali does not disclose that said foam cushion material is impregnated with a post-surgical protective material.
Antalek, however, teaches a wound barrier pad that includes a ring and an adhesive such that the wound barrier pad may be directly adhered to the patient (abstract) wherein the padding is a foam (para [0009]) and wherein the padding can be impregnated with silver, for example silver particles, which “may prevent deleterious bacterial growth” (para [0084]). Thus, it would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have impregnated the foam material of the device of Aali in view of Stapley with a post surgical protective material such as silver particles as taught by Antalek in order to “prevent deleterious bacterial growth” (Antalek para [0084]).
With respect to claim 11, Aali in view of Stapley discloses the invention substantially as claimed (see rejection of claim 4) but Aali does not disclose that said foam cushion material is impregnated with an anti-microbial or antibiotic agent to assist in healing and prevent re-injury.
Antalek, however, teaches a wound barrier pad that includes a ring and an adhesive such that the wound barrier pad may be directly adhered to the patient (abstract) wherein the padding is a foam (para [0009]) and wherein the padding can be impregnated with silver, for example silver particles, which is known to be an antimicrobial agent and assists in healing and prevents re-injury because silver “may prevent deleterious bacterial growth” (Antalek para .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aali (US 2011/0034888) in view of Knerr (US 4972829) and further in view of Russ et al (US 2011/0237994).
With respect to claim 6, Aali in view of Knerr discloses the invention substantially as claimed (see rejection of claim 1 above) and Aali also discloses a water-tight membrane formed over the upper and lower surfaces of the foam cushion material (the shield may include impermeability to water – para [0064] which is interpreted to mean that upper, lower and side surfaces are impermeable to water to prevent passage of fluids therethrough).
Aali does not, however, disclose that said panel of foam material is formed of a medical grade closed-cell foam.
	Russ teaches a wound dressing wherein the foam can be a resilient, closed cell foam (para [0034]) and it is inherent that the foam is “medical grade” since the material is used for a “wound-filling member” that is intended to be used in direct contact with a wound. It would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have formed the foam material in the device of Aali in view of Knerr from a medical grade closed cell foam such as that used for the wound-filling member in the device of Russ since it is . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aali (US 2011/0034888) in view of Stapley et al (US 2009/0069737) and Antalek (US 2015/0290043) (with respect to claim 5) and further in view of Clement (US 2010/0016462).
With respect to claim 7, Aali in view of Stapley and Antalek discloses the invention substantially as claimed (see rejection of claim 5 above) but Aali does not disclose that the post-surgical material includes a bitter anti-lick spray or liquid.
Clement, however, teaches application of bitter tasting substances such as a bitter apple sprays and gels that can be applied directly to an animal’s bandage in order to dissuade the animal from licking, chewing or biting at the bandage which could result in the bandage becoming non-functional and a wound taking longer to heal (para [0005,0007]). Thus, it would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have formed the device of Aali in view of Stapley and Antalek with a post-surgical material that is a bitter anti-lick spray or liquid as taught in Clement in order to dissuade an animal from licking, chewing or biting at a bandage to thereby protect the bandage from becoming damaged or non-functional and prevent the animal from enduring a longer wound healing time.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Knerr (US 4972829) in view of Stapley et al (US 2009/0069737) and further in view of Boyde (US 2005/0107732).
claim 10, Knerr in view of Stapley discloses the invention substantially as claimed (see rejection of claim 1) but Knerr does not disclose that said means for securing the dressing to the skin includes hook/loop material portions affixed to the upper surface of said panel at opposite edges thereof across said central opening from one another, and at least one strap which includes hook/loop material to attach to the hook/loop material portions on said panel.
Boyde, however, teaches a protective cover (flaps 44, 46) is attached at peripheral edges by fastening means such as adhesive or hook and loop fasteners (para [0023]). Thus, Boyde teaches that adhesive and hook/loop fasteners are interchangeable fastening means. Specifically, Boyde teaches hook/loop material portions are affixed to the upper surface of a panel at opposite edges thereof across a central opening from one another and at least one strap which includes hook/loop material is attached to the hook/loop material portions on said panel (as shown in figure 3, the flaps 44,46 include hook and loop fasteners which, inherently, cooperate with complementary hook/loop fastener parts on the edges about the central opening in order to hold the flaps in a closed position - it is inherent that hook and loop type fasteners employ cooperating fasteners such that one part of the fastener (i.e. hook part) is attached to one element while the corresponding part (i.e. loop part) is attached to a second element in order to attach the elements to one another). It would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have used hook and loop fasteners as the means for securing the dressing of Knerr in view of Stapley since Boyde teaches that hook and loop fasteners and adhesive are interchangeable for use as securing .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aali (US 2011/0034888) in view of Knerr (US 4972829) and further in view of Boyde (US 2005/0107732).
With respect to claim 10, Aali in view of Knerr discloses the invention substantially as claimed (see rejection of claim 1) but Aali does not disclose that said means for securing the dressing to the skin includes hook/loop material portions affixed to the upper surface of said panel at opposite edges thereof across said central opening from one another, and at least one strap which includes hook/loop material to attach to the hook/loop material portions on said panel.
Boyde, however, teaches a protective cover (flaps 44, 46) is attached at peripheral edges by fastening means such as adhesive or hook and loop fasteners (para [0023]). Thus, Boyde teaches that adhesive and hook/loop fasteners are interchangeable fastening means. Specifically, Boyde teaches hook/loop material portions are affixed to the upper surface of a panel at opposite edges thereof across a central opening from one another and at least one strap which includes hook/loop material is attached to the hook/loop material portions on said panel (as shown in figure 3, the flaps 44,46 include hook and loop fasteners which, inherently, cooperate with complementary hook/loop fastener parts on the edges about the central opening in order to hold the flaps in a closed position - it is inherent that hook and loop type fasteners employ cooperating fasteners such that one part of the fastener (i.e. hook part) is 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Aali (US 2011/0034888) in view of Stapley et al (US 2009/0069737) and further in view of Boyde (US 2005/0107732).
With respect to claim 14, Aali in view of Stapley discloses the invention substantially as claimed (see rejection of claim 1) but Aali does not disclose that said means for securing the dressing to the skin includes hook/loop material portions affixed to the upper surface of said panel at opposite edges thereof across said central opening from one another, and at least one strap which includes hook/loop material to attach to the hook/loop material portions on said panel.
Boyde, however, teaches a protective cover (flaps 44, 46) is attached at peripheral edges by fastening means such as adhesive or hook and loop fasteners (para [0023]). Thus, Boyde teaches that adhesive and hook/loop fasteners are interchangeable fastening means. Specifically, Boyde teaches hook/loop material portions are affixed to the upper surface of a panel at opposite edges thereof across a central opening from one another and at least one strap which includes hook/loop material is attached to the hook/loop material portions on said 

Response to Amendments/Arguments
Applicant’s amendments and arguments have been fully considered as follows:
Regarding the objections to the drawings, as noted in the advisory action dated 6/17/2020, Applicant’s replacement drawing sheets filed 5/12/2020 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. Upon further review of the claims, however, new objections have been given as noted above in order to improve the clarity and readability of the claims.
and equivalents thereof since the alternate fastening means discussed by Applicant are considered to be “equivalent” to adhesive or double-sided tape.
Regarding the claim rejections under 35 USC 112, Applicant’s amendments have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn, while new rejections have been given as necessitated by the amendments to the claims.
Regarding the claim rejections under 35 USC 101, Applicant’s amendments to claims 1 and 4 have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 5-6 of the Response have been fully considered but are not persuasive. 
Specifically, The Office has noted Applicant’s argument on pages 5-6 of the Remarks that the claimed “perforations”/”rings of perforations” are different from the rings 150 and 152 in Aali that “are separate and of two different materials” because “the person of ordinary skill, reading this specification and viewing the accompanying drawing figures, would take that language to mean that there are intermittent cut-throughs extending through the material, forming a closed loop or loops of a series of such perforations, with the several rings of perforations defining concentric rings of the foam material which can be removed to enlarge the open center area as need be to fit the patient’s wound. The person of ordinary skill would understand that the perforations weaken the foam material along the path of the perforations to facilitate removal of the ring of material by allowing the material to be torn along the line of perforations, but would also know that the rings of material remain integral with the slab of material until deliberately removed”. The Office is not persuaded by this argument, however, because the features upon which applicant relies (i.e., intermittent cut-throughs; a closed loop or loops of a series of perforations, concentric rings of the foam material which can be removed to enlarge the open center area as need be to fit the patient’s wound; weakening the foam material along the path of the perforations to facilitate removal of the ring of material by allowing the material to be torn along the line of perforations, rings that are integral with the slab of material until deliberately removed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, even if such features were recited in the claims, the prior art of Aali would still be interpreted as reading on the claims. Aali teaches a frame 140 that is composed of two or more internal layers 150 and 152 where layer 150 is removable to permit changing of one or more of the layers (para [0080-0081]). As shown in figure 7, the layers 150/152 are configured as concentric rings placed one inside the other. Aali also teaches that layer 150 is removable (para [0081]) and it is inherent that removal of layer 150 will enlarge the opening at the center of the device since layer 152 is configured to extend around the outer perimeter edge of layer 150 and thus has a larger central opening. Additionally, the layers secured or otherwise engaged to either or both layer 152 and scaffold 138” (para [0081]). Furthermore, Aali is interpreted as teaching intermittent cut-throughs or a closed loop/loops of a series of perforations where the foam material is weakened along the path of the perforations to facilitate removal of the ring of material by allowing the material to be torn along the line of perforations because the line where the layers 150/152 are separated is interpreted as a ring of perforations which meets these limitations. The line separating layers 150/152 is in the shape of a ring as shown in figure 17 and it is inherent that it is “perforated” or that it is a “perforation” because a hole or aperture is present between layers 150 and 152 extending around and between the layers shown in figure 17 in order to permit separation of the layers 150 and 152. Thus, for at least these reasons, the Office is not persuaded by Applicant’s arguments.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Kummer (US 5062433) teaches a device configured to protect a wound or wound area (abstract) comprising a cushion material configured to attach to the skin (inner soft pad of foam that makes contact with the skin – col 1 lines 49-51) and a protective cover (inner support of geometrically shaped cells 10 positioned such that it covers the inner soft pad as shown in 
Hall (US 5758662) teaches a device configured as a cover for shielding a wound including a substantially rigid frame having a plurality of substantially rigid support legs (abstract) wherein the frame and legs are formed from stainless steel rod to provide sufficient rigidity while allowing for some bending for customization and is capable of being sterilized (col 3 lines 22-28; the steel rods are interpreted as being “wire”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CAITLIN A CARREIRO/Examiner, Art Unit 3786